Citation Nr: 0627351	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-31 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
colon and bowel obstruction as a result of exposure to 
herbicides.

2.  Entitlement to service connection for heart murmur.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for nervous stomach 
(claimed as nausea).

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from December 1968 
to December 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 RO rating decision.  The veteran 
requested a Board travel hearing at the local RO in September 
2003.  It was scheduled for June 2005, however, the veteran 
failed to appear and good cause was not shown.  Thus, the 
hearing has not been rescheduled and is now before the Board 
for adjudication.  

By an October 2005 statement from the veteran, he raises a 
claim to re-open for service connection for post-traumatic 
stress disorder (PTSD).  As this claim has yet to be 
adjudicated, it is referred to the RO for proper development.

The issue concerning a heart murmur is addressed in the 
REMAND portion of the decision below and is therefore, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence fails to reflect a current 
diagnosis of headaches, and is negative for in-service 
complaints or treatment of the same.

2.  The competent medical evidence fails to reflect a current 
diagnosis of nausea (nervous stomach), and the one incident 
of nausea in service, appeared to be acute in nature and not 
chronic.

3.  The competent evidence fails to link the veteran's colon 
cancer and bowel obstruction with his active duty service.

4.  The evidence fails to reflect that the veteran's reported 
hypertension was present in service, or manifested to a 
compensable degree within one year of separation.
 
CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2. The criteria for service connection for nausea (nervous 
stomach) are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for service connection for carcinoma of the 
colon and bowel obstruction are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1154 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

4.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred during active service, or for aggravation of 
a preexisting injury while in service.  See 38 U.S.C.A. §§ 
1110; 38 C.F.R. §§ 3.303(a), 3.304.  This may be accomplished 
by directly showing inception or aggravation during service 
or through application of statutory presumptions. 38 C.F.R. 
§§ 3.303(a), 3.304, 3.307, 3.309. 

The mere fact of an in-service injury or occurrence is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  38 C.F.R. 3.303(b).  If there is 
no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology. Id.  

If a veteran was exposed to a herbicide agent (presumed for 
service in the Republic of Vietnam), during active military, 
naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II  
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or  
mesothelioma).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(e) (2005); See also 38  U.S.C.A. § 1116(f) (West 
2002).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  




A.  Headaches

In-service, the records are negative for complaints, 
treatment, or diagnosis of headaches.  Likewise, post-
service, the evidence is also negative for complaints, 
treatment, or diagnosis of headaches.  

As there is no current disability (headaches) and nothing in 
service, there is no basis for service connection 
compensation, and the claim is denied.

B. Nausea (nervous stomach)

In-service, except for an occasion in March 1971, the service 
medical records are negative for complaints, treatment, or 
diagnosis of nausea.  At the March 1971 visit, the veteran 
complained of pain in his stomach, and feeling as if he had 
to vomit or pass out when he ate.  The provider diagnosed him 
with nervous stomach, entirely normal and prescribed calcium 
carbonate.

Post-service, the competent medical evidence is negative for 
treatment or diagnosis of nausea or nervous stomach. 

As such, it appears that the incident of nervous stomach was 
acute in nature and not chronic.  Indeed, since service, 
there has been no treatment or diagnosis of the same.  Thus, 
as there is no current disability (nausea or nervous 
stomach), there is no basis for service connection, and the 
claim is denied.

C.  Carcinoma of the colon and bowel obstruction

In-service, the service medical records are negative for 
complaints related to, treatment or diagnosis of colon cancer 
and bowel obstruction.  Service personnel records reflect 
that the veteran served in the Republic of Vietnam from 
around June 1969 to July 1970.

Post-service, review of the medical evidence shows that the 
veteran was first treated with surgery and subsequent chemo 
and radiation therapy for colon cancer and related bowel 
obstruction in 1997.  Thereafter, he routinely had follow-up 
visits, and periodic biopsies.

It is clear that the veteran served in the Republic of 
Vietnam, and was therefore presumably exposed to herbicides, 
pursuant to the above-cited regulation.  The veteran also 
suffered from colon cancer and suffers from its residuals.  
However, colon cancer is not a disease for which service 
connection is presumed for those exposed to herbicides.  See 
38 C.F.R. §§ 3.307, 3.309(e).  Thus, presumptive service-
connection as related to herbicide exposure is denied.  
Furthermore, as there was nothing in-service regarding 
complaints, treatment or diagnosis for colon cancer and bowel 
obstruction, there is no basis for direct service-connection 
as well, and the claim is also denied.

D. Hypertension

Service medical records are negative for complaints, 
treatment, or diagnosis of hypertension.  Likewise, medical 
records are negative of the same within one year of 
separation.

Post-service, VA medical records since 2003 reflect that the 
veteran has been diagnosed with elevated blood pressure, and 
a March 2004 progress note lists as a medical problem, 
hypertension.  However, as the service medical records are 
silent for such disability, and it did not manifest to a 
compensable degree within one year of separation, there is no 
basis for service connection compensation, and the claim is 
denied.

II. Duty to notify and assist concerning headaches, nausea, 
colon cancer and bowel obstruction, and hypertension

In a March 2004 letter, VA essentially satisfied the notice 
requirements set out in 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and the 
issues were readjudicated in a July 2004 supplemental 
statement of the case.  Although the veteran was not notified 
of the degree of disability and the effective date for any 
disability evaluation awarded, the Board finds no prejudice 
in proceeding with the issuance of a final decision because 
the preponderance of the evidence is against the veterans' 
claims for service connection, and the issues of disability 
ratings and effective dates are rendered moot.  See Bernard 
v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's relevant VA and private treatment 
records are associated with the file.  From the information 
provided by the veteran, due effort has been made to retrieve 
all pertinent records.  A VA examination is not necessary, as 
there is no evidence that the claimed disabilities were 
incurred in service.  38 U.S.C.A. § 5103A(d).  As such, VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for nervous stomach, 
claimed as nausea is denied.

Entitlement to service connection for carcinoma of the colon 
and bowel obstruction is denied.

Entitlement to service connection for hypertension is denied.


REMAND

In-service, a September 1971 separation physical report noted 
an abnormality with the veteran's heart (irregular 
heartbeat).  All other service medical records were negative 
for complaints, treatment, or diagnosis for heart problems.

Post-service medical records reflect that a September 1999 
EKG and ultrasound of the heart revealed abnormalities of the 
heart.  VA records reflect that an EKG from November 2002 
noted a non-specific "T' wave abnormality, with a normal 
sinus rhythm and sinus arrhythmia.  Given the in-service 
notation of heart abnormality, and subsequent tests 
reflecting possible heart problems, a VA examination is 
necessary to determine the nature and etiology of any heart 
problems, including murmurs.

The veteran was not notified of the degree of disability and 
effective date of an award, in accordance with Dingess v. 
Nicholson, 19 Vet.  App. 473 (2006).  On remand, this should 
be done.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination regarding 
the heart.  The examiner should conduct 
all necessary studies or tests and review 
the entire claims file, including the 
service medical records which noted a 
murmur, VA treatment records (2002 to 
2004) and private treatment records.  For 
each current heart disability found, 
other than hypertension, an opinion 
should be provided as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) related to or had 
its onset during service.  

2.  After ensuring all VA notice 
obligations have been satisfied, 
readjudicate the claim, and if it remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The  law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


